IN THE SUPREME COURT OF THE STATE OF NEVADA


                    BRIAN KERRY O'KEEFE,                                        No. 85492
                                     Appellant,
                                 vs.
                    THE STATE OF NEVADA,                                        FILE
                                     Respondent.
                                                                                NOV 1 0 21122
                                                                                arzioe iPREME
                                                                                         A. nr.,,owN
                                                                                                  COUR1
                                                                                   OF

                                                                           Bs
                                                                                   DEPU    CLERK



                                          ORDER DISMISSING APPEAL

                                 This is a pro se notice of appeal from "the ORDER granting,

                    nine days subsequent the directed response of 9/13/2023." Because no
                    statute or court rule permits an appeal from such an order, this court lacks
                    jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792
                    P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
                    statute or court rule provides for appeal). Accordingly, this court
                                 ORDERS this appeal DISMISSED.'




                                                                         J.
                                             Cadish


                                               , J.                                                  Sr.J.
                    Pickering




                          1The   Honorable Mark Gibbons, Senior Justice, participated in the
                    decision of this matter under a general order of assignment.
SUPREME COURT
     Of
    NEVADA

1.)1 I947A                      cc:   Hon. Jacqueline M. Bluth, District Judge
                           Brian Kerry O'Keefe
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVAOA
                                                         2
0)1 1947A    .4D.,